Woodward, J. (dissenting) :
It seems to me that the error pointed out by the presiding justice was corrected. Counsel took an “exception to that portion of your Honor’s charge that states that if he was forced on by other passengers in the desire to get to his home, the company will not be liable,” and if the matter had ended here error would have been presented. But counsel continued : “ And I ask you to charge in view of that portion of the charge, that if though forced by other passengers on the car, if he boarded the ■ car in safety and thereafter the guard pushed other people in and caused this accident, the company is liable,” and the court responded: “ Certainly, I charge that.” This' was the plaintiff’s theory of the ease, as had already been charged, and it seems to me it corrected the error. I do not think the case presents reversible error. It was . sent to the jury upon lines satisfactory to the plaintiff, who took no exception to the charge, other than that noted. The plaintiff did make a further request to charge, to which the court gave a modified assent to which the plaintiff took no exception, and the jury having found adversely to the plaintiff, there appears no good reason for a reversal.
Judgment and order reversed and new trial granted, costs to abide the event.